Case 1:18-cv-01532-DLF Document 23-10 Filed 04/25/19 Page 1 of 2




EXHIBIT 10
        Case 1:15-mj-00847-JSR
        Case 1:18-cv-01532-DLF Document
                               Document 23-10 Filed04/23/15
                                        18-5 Filed  04/25/19 Page
                                                              Page12ofof26
                                                                         2




                                                                    Warszawa, April 9, 2015
  MINISTERSTWO SPRAWIEDLIWOSCI
Departament Wspolpracy Miedzynarodowej
             I Praw Cziowieka
  00 - 950 Warszawa, Al, Ujazdowskie 11
        Tel/fax: (+ 48 22) 6280949

     DWMPC II 073 - 251 / 13 / 23
          PGVOz i 931/13
         UNP 150409 - 00357
   Please quote our ref. when responding                                                                r
                                                                                                        .7:71




                                                                 U.S. Department of Justice
                                                                 Criminal Division
                                                                 Office of International Affairs
                                                                 1301 New York Avenue NW
                                                                 Washington, DC 20530




Extradition Treaty between the Republic of Poland and the United States of America signed
In Washington on July 10, 1996.
Extradition of a Russian citizen Alexander KHOCHINSKY from the USA to Poland
Your reference 95-100 - 22981



Dear-Ms. Rodriguez,


With reference to the request of the District Public Prosecutor's Office in Poznan for extradition from the United
States of a Russian citizen Alexander KHOCHINSKY and e-mail correspondence related to this request, the
Ministry of Justice of the Republic of Poland - acting as an executive authority pursuant to Article 25 of the
Treaty - kindly sends enclosed the additional documents prepared by the requesting authority, which were
requested in your aforementioned letter. The documents have been duly authorised by the Polish Ministry of
Justice according to the aforementioned Extradition Treaty.


Sincerely yours,


Head of Djwision
 t-VZ               / •
Kamila Jonczyk - Piskorska




Cc:
General Prosecutor's Office
Department of International Cooperation
Ref. PG V Ozi 931/13




                                                                        KHOCHINSKY-USAO-000194
